                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CALAMOS ASSET MANAGEMENT, INC., )
                                 )
                Plaintiff,       )
                                 )
           v.                    )              C.A. No. 18-1510 (MN)
                                 )
 TRAVELERS CASUALTY AND SURETY )
 COMPANY OF AMERICA,             )
                                 )
                Defendant.       )


                              MEMORANDUM OPINION

Jennifer C. Wasson, Carla M. Jones, POTTER ANDERSON & CORROON LLP, Wilmington, DE;
Matthew J. Schlesinger, Colin P. Watson, Robert W. Jacques, COVINGTON & BURLING LLP,
Washington, District of Columbia – Attorneys for Plaintiff

Francis G.X. Pileggi, ECKERT SEAMANS CHERIN & MELLOT, LLC, Wilmington, DE; Ronald P.
Schiller, Daniel J. Layden, HANGLEY ARONCHICK SEGAL PUDLIN & SCHILLER, Philadelphia, PA –
Attorneys for Defendant




May 15, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

         Before the Court is Defendant Travelers Casualty and Surety Company of America’s

(“Defendant” or “Travelers”) Motion to Transfer Venue. (D.I. 11). Defendant moves pursuant to

28 U.S.C. § 1404(a) to transfer this action to the Northern District of Illinois. (Id.). Plaintiff

Calamos Asset Management, Inc. (“Plaintiff” or “CAM”) opposes transfer. (D.I. 38). For the

reasons set forth below, Defendant’s motion to transfer will be denied.

I.       BACKGROUND AND PROCEDURAL HISTORY

         Plaintiff originally filed this insurance coverage action in Delaware Superior Court on

September 7, 2018, seeking coverage for losses incurred as a result of shareholder proceedings in

the Delaware Court of Chancery. (See D.I. 1-1 ¶ 3). In 2016, Plaintiff purchased three Directors

& Officers (“D&O”) insurance policies. (Id. ¶¶ 8-10). Plaintiff purchased a primary D&O policy

from XL Specialty Insurance Company (“XL”) and a first-layer excess D&O policy from

Continental Casualty Company (“Continental”). (Id. ¶¶ 8-9). Plaintiff also purchased a second-

layer excess Directors & Officers (“D&O”) policy (“the Travelers Policy”) from Defendant. (Id.

at ¶ 10). All three policies were for the period of October 27, 2016 to October 27, 2017 (id. ¶¶ 8-

10), with the Travelers Policy having an “extended discovery period from February 21, 2017

through February 21, 2023 (D.I. 13 at 3). The Travelers Policy “afford[ed] up to $10 million in

coverage, excess of [the] $20 million” provided by the primary policy issued by XL Specialty

Insurance Company and the first-layer excess policy issued by Continental. (Id.; see also D.I. 19

at 2).

         On December 19, 2016, Plaintiff “announced that it had reached an agreement in principle

to be taken private through a transaction by which an affiliated entity would commence a tender

offer to acquire all of the outstanding shares of CAM’s Class A common stock” (“the Merger”).




                                                1
(D.I. 1-1 ¶ 37). Following its announcement, various shareholders of Plaintiff brought suits in

Delaware’s Court of Chancery, alleging breaches of fiduciary duty in connection to the Merger

and seeking appraisal under Section 262 of the General Corporation Law of the State of Delaware

(“the Underlying Proceedings”). (Id. ¶¶ 38, 40). Plaintiff seeks coverage from Defendant from

losses resulting from these Underlying Proceedings. (Id. ¶ 3).

        Following the institution of this action in Superior Court, Defendant filed a parallel action

on September 13, 2018 in the United States District Court for the Northern District of Illinois,

seeking declaratory judgment that coverage is not available under the Travelers Policy. (D.I. 13

at 8). On September 28, 2018, Defendant filed a Notice of Removal, removing this action from

Superior Court to this Court. (D.I. 1). Shortly thereafter, on November 5, 2018, Defendant filed

the instant motion to transfer this case to the Northern District of Illinois. (D.I. 11). On the same

day, Plaintiff filed a motion to enjoin Defendant from prosecuting the Northern District of Illinois

litigation. (D.I. 12). Since the completion of the parties’ briefing on both motions, the parallel

proceeding in the Northern District of Illinois has been dismissed in favor of this action. 1 See

Travelers Cas. & Sur. Co. of Am. v. Calamos Mgmt., Inc., No. 18-C-6280, D.I. 45 at 3-4 (N.D. Ill.

Apr. 5, 2019).

II.     LEGAL STANDARD

        District courts have the authority to transfer venue “[f]or the convenience of parties and

witnesses, in the interests of justice, . . . to any other district or division where it might have been

brought.” 28 U.S.C. § 1404(a). However, “[a] plaintiff, as the injured party, generally ha[s] been

‘accorded [the] privilege of bringing an action where he chooses,” Helicos Biosciences Corp. v.




1
        Because the parallel proceeding in the Northern District of Illinois has been dismissed,
        Plaintiff’s motion to enjoin (D.I. 12) is denied as moot.


                                                   2
Illumina, Inc., 858 F. Supp. 2d 367, 371 (D. Del. 2012) (quoting Norwood v. Kirkpatrick, 349 U.S.

29, 31 (1955)), and this choice “should not be lightly disturbed,” Jumara v. State Farm Ins. Co.,

55 F.3d 873, 879 (3d Cir. 1995).

       The Third Circuit has recognized that:

           “[i]n ruling on § 1404(a) motions, courts have not limited their consideration to
           the three enumerated factors in § 1404(a) (convenience of parties, convenience of
           witnesses, or interests of justice), and, indeed, commentators have called on the
           courts to ‘consider all relevant factors to determine whether on balance the
           litigation would more conveniently proceed and the interests of justice be better
           served by transfer to a different forum.’”

Jumara, 55 F.3d at 879 (citation omitted). The Jumara court went on to describe twelve (12)

“private and public interests protected by the language of § 1404(a).” Id. The private interests

include:

       “plaintiff’s forum preference as manifested in the original choice; the defendant’s
       preference; whether the claim arose elsewhere; the convenience of the parties as
       indicated by their relative physical and financial condition; the convenience of the
       witnesses – but only to the extent that the witnesses may actually be unavailable for
       trial in one of the fora; and the location of books and records (similarly limited to
       the extent that the files could not be produced in the alternative forum).”

Id. at 879 (citations omitted). The public interests include:

       “the enforceability of the judgment; practical considerations that could make the
       trial easy, expeditious, or inexpensive; the relative administrative difficulty in the
       two fora resulting from court congestion; the local interest in deciding local
       controversies at home; the public policies of the fora; and the familiarity of the trial
       judge with the applicable state law in diversity cases.”

Id. at 879-80.

       The party seeking transfer bears the burden “to establish that a balancing of proper interests

weigh[s] in favor of transfer.” Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970).

Moreover, though courts have “broad discretion to determine, on an individualized, case-by-case

basis, whether convenience and fairness considerations weigh in favor of transfer,” Jumara,




                                                  3
55 F.3d at 883, the Third Circuit has held that “unless the balance of convenience of the parties is

strongly in favor of [the] defendant, the plaintiff’s choice of forum should prevail.” Shutte,

431 F.2d at 25.

III.    ANALYSIS

        As an initial matter, the parties do not dispute that this action could have originally been

brought in the Northern District of Illinois. (See D.I. 13 at 9-10; D.I. 19 at 5 n.2). Thus, the only

issue before the Court is whether to exercise discretion under § 1404(a) to transfer the case to that

district.

                1.      Plaintiff’s forum preference

        This factor weighs against transfer. “It is black letter law that a plaintiff’s choice of a

proper forum is a paramount consideration in any determination of a transfer request” – one that

“should not be lightly disturbed.” Shutte, 431 F.2d at 25 (internal quotations and citation omitted).

“Assuming jurisdiction and proper venue, weight is given to plaintiff’s choice because it is

plaintiff’s choice and a strong showing under the statutory criteria in favor of another forum is

then required as a prerequisite to transfer.” Burroughs Wellcome Co. v. Giant Food, Inc.,

392 F. Supp. 761, 763 n.4 (D. Del. 1975).

        Defendant argues that Plaintiff’s “choice of forum is not entitled to unlimited deference”

because “though [Plaintiff] is organized under Delaware law, its headquarters is in Illinois” and

“any preference for selecting Delaware as a forum for this action is substantially undermined given

Delaware’s lack of material connection to this dispute.” (D.I. 22 at 3-4). This Court has previously

noted that it is “‘difficult to understand why the plaintiff’s forum choice in and of itself merits less

weight when the plaintiff has no ties to the selected forum or when the facts underlying the

controversy occurred elsewhere’” and that “‘[n]either Shutte nor Jumara hold or even intimate that




                                                   4
a plaintiff’s motive in selecting its forum choice is relevant for § 1404(a) purposes.’” ANI Pharm.,

Inc. v. Method Pharm., LLC, No. 17-1097 (MN), 2019 WL 176339, at *8 (D. Del. Jan. 11, 2019)

(quoting VLSI Tech. LLC, v. Intel Corp., No. 18-966 (CFC), 2018 WL 5342650, at *2, 5-6 (D. Del.

Oct. 29, 2018)). Likewise, here, where Defendant has not challenged the validity of venue or

jurisdiction in Delaware, the Court is not convinced that Plaintiff’s lack of a physical connection

to Delaware should dictate that Plaintiff’s choice should receive less deference. Moreover, in this

case, Delaware does have a connection to this dispute because Plaintiff seeks coverage for losses

stemming from the Underlying Proceedings in Delaware’s Court of Chancery.                Therefore,

Plaintiff’s choice is entitled to paramount consideration.

                2.      Defendant’s forum preference

        This factor favors transfer. Defendant’s interest in having this case transferred to the

Northern District of Illinois is clear.

                3.       Whether the claims arose elsewhere

        This factor is neutral. The Travelers Policy was negotiated and executed in Illinois by

Plaintiff. (See D.I. 13-1 ¶ 4). This fact weighs in favor of transfer. See Andrews Int’l, Inc. v.

Indian Harbor Ins. Co., No. 12-775 (LPS), 2013 WL 5461876, at *3 (D. Del. Sept. 30, 2013).

Given, however, that Defendant negotiated the policy out of New York, it could also be said that

the claims also arose in New York. Additionally, this action results from Plaintiff seeking

coverage for losses stemming from claims pursued under Delaware state law in a Delaware state

court, meaning that the claims arose in Delaware as well. Accordingly, given the multiple

locations in which the claims could be said to have arisen, this factor is neutral.




                                                  5
               4.        Convenience of the parties as indicated by their relative physical
                         and financial condition
        This factor weighs against transfer. Determining convenience of the parties requires the

Court to consider: (1) the parties’ physical location; (2) the associated logistical and operational

costs to the parties in traveling to Delaware – as opposed to the proposed transferee district – for

litigation purposes; and (3) the relative ability of each party to bear these costs in light of its size

and financial wherewithal. See MEC Res., LLC v. Apple, Inc., 269 F. Supp. 3d 218, 225

(D. Del. 2017) (citing Memory Integrity, LLC v. Intel Corp., No. 13-1804 (GMS), 2015 WL

632026, at *4 (D. Del. Feb. 13, 2015) (internal quotations omitted)).

        Defendant argues that this factor weighs in favor of transfer because “Plaintiff has its

principal places of business in Illinois” and the Northern District would not be inconvenient.

(D.I. 13 at 18). Plaintiff responds by arguing that “‘the best indicator of a plaintiff’s own

convenience is the plaintiff’s own choice of forum.’” (D.I. 19 at 11) (quoting Tessera, Inc. v. Sony

Elecs. Inc., No. 10-838 (RMB) (KW), 2012 WL 1107706, at *4 (D. Del. Mar. 30, 2012)).

Although the Court agrees with Defendant that the Northern District of Illinois would not be

inconvenient for Plaintiff, Plaintiff “has chosen to litigate this matter in Delaware and that choice

signals its belief that litigation here is most convenient for it, for whatever its reasons.” Tessera,

2012 WL 1107706, at *4 (emphasis added). Because Defendant does not argue that Illinois would

be more convenient for Defendant and acknowledges that “litigating in Delaware would likely not

impose a severe financial hardship on either side,” (D.I. 13 at 18), this factor weighs against

transfer.

               5.        Convenience of the witnesses

        This factor slightly favors transfer. This factor carries weight “only to the extent that the

witnesses may actually be unavailable for trial in one of the fora.” Jumara, 55 F.3d at 879; see also



                                                   6
VLSI, 2018 WL 5342650, at *7 (citing Smart Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d

718, 732 (D. Del. 2012) (noting that this factor applies only insofar as “a witness actually will

refuse to testify absent a subpoena”)). Moreover, “witnesses who are employed by a party carry

no weight,” because “each party is able, indeed, obligated to procure the attendance of its own

employees for trial.” Affymetrix, Inc. v. Synteni, Inc., 28 F. Supp. 2d 192, 203 (D. Del. 1998).

“[T]he Court should be particularly concerned not to countenance undue inconvenience to third-

party witnesses . . . who have no direct connection to the litigation.” Intellectual Ventures I LLC

v. Altera Corp., 842 F. Supp. 2d 744, 757 (D. Del. 2012), mandamus denied sub nom. In re Altera

Corp., 494 F. App’x 52 (Fed. Cir. 2012).

        By way of a sworn declaration from Robert E. Plunkett, Senior Claims Counsel to

Defendant, Defendant identifies three third-party witnesses located within the Northern District of

Illinois. (D.I. 13-1 ¶ 15). Nothing in the declaration or Defendant’s papers suggests these third-

party witnesses would not be willing to testify at trial. However, because neither party has

identified any third-party witnesses in Delaware and Defendant has identified why it would want

to call these witnesses at trial, this factor favors transfer, albeit only slightly.

                6.       Location of books and records

        This factor is neutral. Jumara instructs the Court to give weight to the location of books

and records necessary to the case only “to the extent that the files [and other evidence] could not

be produced in the alternative forum.” Jumara, 55 F.3d at 879. Here, Defendant’s focus is on

possible third-party documents in the Northern District of Illinois, as it concedes that “it would not

be difficult for the parties to produce documents in either forum.” (D.I. 13 at 16) (emphasis in

original). Even if there are third-party documents in Illinois, however, Defendant does not argue




                                                    7
that these documents could not be produced in Delaware. Therefore, because no documents have

been identified as being available solely in Illinois or Delaware, this factor is neutral.

               7.       Enforceability of the judgment

       This is neutral, as both the District of Delaware and the Northern District of Illinois

would be able to equally enforce any judgment.

               8.       Practical considerations

       This factor is neutral. The Court must consider “practical considerations that could make

the trial easy, expeditious, or inexpensive.” Jumara, 55 F.3d at 879. Defendant acknowledges

that it “does not envision any unique issues regarding practical considerations for trial. Both

parties are sophisticated and could try this case in either District.” (D.I. 13 at 19 n.12). Plaintiff

does not contend otherwise. Therefore, this factor is neutral. 2

               9.       Relative administrative difficulty due to court congestion

       This factor weighs against transfer. The Court takes judicial notice of the most recent

Judicial Caseload Profiles, 3 as of December 31, 2018, which indicate that the median length of

time between filing and trial for civil cases is 28.7 months in the District of Delaware and 38.3

months in the Northern District of Illinois. The December 31, 2018 profile also indicates that

District of Delaware has a lower amount of pending cases per judgeship (596 cases) and percentage

of civil cases over three (3) years old (9.6%) than the Northern District of Illinois (759 cases and




2
       In its Reply Brief, Defendant contends that “judicial economy would be better served by
       resolving this dispute in a more encompassing action,” i.e., the parallel Illinois proceeding.
       (D.I. 22 at 7). The parallel Illinois proceeding has since been dismissed. See Travelers
       Cas., No. 18-C-6280, D.I. 45 at 3-4. Therefore, to the extent that the existence of a parallel
       proceeding in Illinois weighed in favor of transfer, it no longer does so.
3
       The December 2018 statistics for the District Courts of the United States can be found at:
       https://www.uscourts.gov/sites/default/files/fcms_na_distprofile1231.2018.pdf.


                                                   8
29.1%, respectively). This District, however, has a higher number of weighted filings (951) than

the Northern District (446). The statistics as a whole weigh against transfer. See, e.g., W.R.

Berkley Corp. v. Niemela, No. 17-32 (GMS), 2017 WL 4081871, at *5 (D. Del. Sept. 15, 2017)

(“[I]ncreased time[] from filing to . . . trial [is an] important factor[] that do[es] influence the

court’s calculus.”).

                10.      Local interest in deciding local controversies at home

        This factor is neutral. Plaintiff asserts that this factor weighs against transfer because it is

a Delaware corporation, and “the formation of a plaintiff, like CAM, in Delaware . . . foster[s] a

local interest in Delaware as to the outcome of [a] dispute.” (D.I. 19 at 18 (internal quotation

marks omitted)). Although Delaware does have an interest, this interest is not necessarily as strong

as it would be in “litigation ‘solely among Delaware corporations.’” Harris v. Lord & Taylor LLC,

No. 18-521 (MN), 2019 WL 1854562, at *5 (D. Del. Apr. 25, 2019) (citing Intellectual Ventures

I LLC v. Altera Corp., 842 F. Supp. 2d 744, 760 (D. Del. 2012)). But, it is also not a matter of

local interest to Illinois. Although Plaintiff is headquartered there, Defendant is not. Therefore, it

is not a “local controversy” in the Northern District of Illinois. See Rosebud LMS, Inc. v.

Salesforce.com, Inc., No. 17-1712 (CFC), 2018 WL 6061343, at *7 (D. Del. Nov. 20, 2018)

(finding a local controversy did not exist in the proposed transferee district when both parties did

not reside there).

                11.      Public policies of the fora

        This factor weighs in favor of transfer. Defendant asserts that this factor weighs in favor

of transfer because Illinois law applies to this dispute and “Illinois has a strong public policy

against the insurability of restitutionary remedies, and as such, the availability of coverage will

likely be impacted by such policy.” (D.I. 13 at 15). Plaintiff asserts that even if Illinois law




                                                   9
applies, “the Illinois public policy that [Defendant] invokes would not be implicated by this

dispute” because the plaintiffs in Underlying Proceedings did not seek damages for disgorgement

or restitution. (See D.I. 19 at 18-19). Although the Court is not in a position at this time to decide

if Illinois law governs, should Illinois law apply, it is possible that Illinois’s policy regarding

insurability of restitution or disgorgement will be implicated. (See D.I. 13 at 15-16). Plaintiff has

not identified any countervailing Delaware public policy. Therefore, this factor weighs in favor

of transfer.

               12.      Familiarity of the trial judge with the applicable state law in
                        diversity cases

        This factor is neutral. The parties dispute which state’s law should apply – Defendant

argues that this case is governed by Illinois law, whereas Plaintiff asserts that Delaware law

governs. (See D.I. 13 at 12; D.I. 19 at 18). As noted above, the Court is not in a position at this

time to determine which state’s law governs. Nevertheless, it is clear, as an initial matter, that this

case implicates Delaware choice of law principles. (See D.I. 13 at 12; D.I. 19 at 15). “It is likely

that this Court has more familiarity with Delaware’s choice-of-law principles than will the

[Illinois] Court, and if Delaware law governs the merits, it is again likely that this Court has more

experience there.” Andrews Int’l, 2013 WL 5461876, at *5. Moreover, should Illinois law apply,

this Court is competent to apply state law as required. Indeed, the “federal district courts are

regularly called upon to interpret the laws of jurisdictions outside of the states in which they sit.”

Mimm v. Vanguard Dealer Servs., LLC, No. 11-736 (GMS), 2012 WL 4963315, at *8 n.4 (D. Del.

Oct. 16, 2012) (internal quotation marks omitted). Thus, this factor is neutral.

               13.      Balancing the private and public factors
        A balancing of the twelve Jumara factors advises the Court that this case should not be

transferred to the Northern District of Illinois. Six factors are neutral, three factors weigh against



                                                  10
transfer, and three factors weigh in favor of transfer. Of the three factors that weigh against

transfer, one is of paramount consideration, whereas of the three factors that weigh in favor of

transfer, two weigh only slightly in favor of transfer. Therefore, the Court finds that Defendant

has not met its heavy burden of showing that the factors weigh strongly in favor of transfer.

IV.    CONCLUSION

       For the foregoing reasons, the Court denies Defendant’s motion to transfer the case to the

United States District Court for the Northern District of Illinois pursuant to 28 U.S.C. § 1404(a).

An appropriate order will issue.




                                                11
